PER CURIAM.
Prior to the Woerheide invention the roofing material in question had been fastened to the roof with large-headed nails, or nails and cement, used in connection with round caps of metal through which the nails were driven, forcing the caps down upon the roofing sheets. These methods were not satisfactory; they did not bind the seam continuously; they produced buckling, tore the roofing fabric, and, in general, produced an unsatisfactory and leaky roof. AH of these objections and defects were remedied in a simple, but complete, manner by the transversely arched cleat of the patent. As seen at the present time the introduction of this device seems an obvious thing to do; but the fact that roofs were made and fastened with the broad-headed nails and tin caps, and were continually leaking and getting out of order, shows quite conclusively that the remedy, though greatly needed, was not obvious. When the Woerheide cleat appeared, it was generally recognized as accomplishing the desired result. We think that the defendant’s cleat is clearly an infringement, appropriating all the valuable features of the Woerheide invention. It is unnecessary to add further to the opinion of Judge Mayer, which covers all the points in controversy and disposes of them correctly.
The decree is affirmed.